No. 2--09--0271    Filed: 1-27-10
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

KEVIN F. GALLAGHER,                    ) Appeal from the Circuit Court
                                       ) of Lake County.
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 08--L--873
                                       )
THE UNION SQUARE CONDOMINIUM           )
HOMEOWNER'S ASSOCIATION,               )
VANGUARD COMMUNITY                     )
MANAGEMENT, INC., Indiv. and as an     )
Agent of Union, and LANDSCAPES         )
CONCEPT MANAGEMENT, INC.,              ) Honorable
                                       ) Christopher C. Starck,
       Defendants-Appellees.           ) Judge, Presiding.
________________________________________________________________________________

       PRESIDING JUSTICE ZENOFF delivered the opinion of the court:

       On February 17, 2009, the circuit court of Lake County dismissed the complaint filed by

plaintiff, Kevin F. Gallagher, against defendants, Union Square Condominium Homeowner's

Association (Union), Vanguard Community Management, Inc. (Vanguard), and Landscapes Concept

Management, Inc. (Landscapes), on Landscapes' motion under section 2--619(a)(9) of the Code of

Civil Procedure (Code) (735 ILCS 5/2--619(a)(9) (West 2008)). Plaintiff appeals, arguing that the

trial court erred in determining that the Snow and Ice Removal Act (Act) (745 ILCS 75/1 et seq.

(West 2008)) barred plaintiff's claims against defendants. For the reasons that follow, we reverse

and remand the matter to the trial court for further proceedings.

                                         BACKGROUND
No. 2--09--0271


       On October 22, 2008, plaintiff filed a two-count complaint against defendants. With respect

to both counts, plaintiff made the following allegations. As of February 6, 2008, Union was the

owner of the common elements and areas of the condominium development in which plaintiff owned

a unit and resided. Under the declaration of condominium ownership, Union was responsible for

the administration and maintenance of the common areas of the development. Union retained

Vanguard to serve as Union's agent in the administration and management of the development,

including the common areas. Thereafter, on August 18, 2007, Vanguard, as the agent for Union,

entered into a contract with Landscapes under which Landscapes was to provide snow removal

services for the development. Included in the common areas of the development for which Union

and Vanguard were responsible was a driveway leading to plaintiff's garage. This driveway was also

covered by the snow removal contract between Vanguard and Landscapes.

       On February 6, 2008, significant snowfalls occurred, resulting in the accumulation of snow

on plaintiff's driveway. In response to the snowfall, Landscapes plowed a single, narrow path up the

middle of plaintiff's driveway, causing the unnatural formation of a snow mound in front of

plaintiff's garage door, which impeded plaintiff's access to the garage by foot or car. In addition,

Landscapes' plowing caused the unnatural formation of snow mounds on each side of the plowed

path, which impeded access to any other pedestrian route between the street and the garage and

which necessitated use of the plowed path to travel between the street and the garage. Finally,

Landscapes' plowing created the unnatural formation of a sheer packed ice surface, which was

covered and obscured by fresh snow. Defendants did not salt or sand the path, nor was any warning

posted regarding the conditions of the driveway. Defendants knew or should have known of the




                                                -2-
No. 2--09--0271


existence of the unreasonably dangerous condition and the risk it presented to people on the premises.

        Upon arrival at his home the afternoon of February 6, 2008, plaintiff discovered that the

manner in which Landscapes had plowed his driveway made access to his garage by car impossible.

Accordingly, plaintiff parked his car on the street and walked toward his garage to ascertain what

would be required in order to get his car into his garage. While walking on the plowed path on the

driveway, plaintiff slipped and fell, sustaining severe right distal tibia and fibula fractures.

        In count I, plaintiff alleged that Union and Vanguard were negligent in (1) failing to inspect

the common areas of the development, including plaintiff's driveway, to make certain that they were

free from the unnatural accumulation of snow and ice; (2) allowing the unnatural accumulation of

snow and ice on plaintiff's driveway; (3) failing to spread salt or sand over the unnatural

accumulation of snow and ice on plaintiff's driveway; (4) failing to direct or control Landscapes with

respect to the foregoing; (5) failing to post, erect, or otherwise provide warnings of the risk presented

by the unnatural accumulation of snow and ice; and (6) failing to provide a safe pedestrian route

between the street and plaintiff's garage. In count II, plaintiff alleged that Landscapes was negligent

in (1) failing to inspect the common areas of the development, including plaintiff's driveway, to

make sure they were free from the unnatural accumulation of snow and ice; (2) allowing the

unnatural accumulation of snow and ice on plaintiff's driveway; (3) failing to spread salt or sand over

the unnatural accumulation of snow and ice; (4) failing to post, erect, or otherwise provide warnings

of the risk presented by the unnatural accumulation of snow and ice; (5) failing to provide a safe

pedestrian route between the street and plaintiff's garage; (6) creating an unnatural accumulation of

snow mounds impeding plaintiff's access to his garage; (7) creating an unnatural accumulation of

a slippery, ice-packed pedestrian surface; and (8) impeding and limiting plaintiff's access to any



                                                  -3-
No. 2--09--0271


pedestrian route between the street and plaintiff's garage other than the narrow, slippery, ice-packed

path created by Landscapes' plowing.

           On January 2, 2009, Landscapes filed a motion to dismiss plaintiff's complaint under section

2--619(a)(9) of the Code. In its motion to dismiss, Landscapes argued that plaintiff's complaint was

barred by the Act.

           Following a hearing on February 17, 2009, the trial court granted the motion to dismiss and

dismissed plaintiff's complaint in its entirety, stating that its order disposed of "all claims and all

parties." According to the trial court's order, all of the other defendants had joined in Landscapes'

motion to dismiss the complaint. Although no transcript of the February 17, 2009, hearing is

included in the record on appeal, none of the parties disputes that the trial court dismissed plaintiff's

entire complaint under the Act.

           Plaintiff then filed this timely appeal.

                                                ANALYSIS

           On appeal, plaintiff contends that the trial court erred in dismissing his entire complaint,

because (1) the Act does not apply where a plaintiff falls on a driveway, and (2) his complaint

contained premises liability claims against Union and Vanguard that should not have been dismissed,

even if the Act applies where a plaintiff falls on a driveway. We address each of these contentions

in turn.

           "A motion to dismiss pursuant to section 2--619 admits the legal sufficiency of a complaint,

but asserts affirmative matters that avoid or defeat the allegations contained in the complaint."

Corcoran-Hakala v. Dowd, 362 Ill. App. 3d 523, 525 (2005). The truth of all well-pleaded

allegations in the complaint is conceded under a section 2--619 motion to dismiss. Abruzzo v. City



                                                      -4-
No. 2--09--0271


of Park Ridge, 231 Ill. 2d 324, 331 (2008); Provenzale v. Forister, 318 Ill. App. 3d 869, 879 (2001).

In addition, we must interpret the pleadings and supporting materials in the light most favorable to

the nonmoving party. Abruzzo, 231 Ill. 2d at 332. Our review of the trial court's decision is de

novo. Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 411 (2002).

       Plaintiff first argues that the Act does not bar his claims. Section 2 of the Act provides:

               "Any owner, lessor, occupant or other person in charge of any residential property,

       or any agent of or other person engaged by any such party, who removes or attempts to

       remove snow or ice from sidewalks abutting the property shall not be liable for any personal

       injuries allegedly caused by the snowy or icy condition of the sidewalk resulting from his or

       her acts or omissions unless the alleged misconduct was willful or wanton." 745 ILCS 75/2

       (West 2008).

This immunity from liability is intended to further the public policy and purpose of the Act as stated

in section 1 of the Act:

               "It is declared to be the public policy of this State that owners and others residing in

       residential units be encouraged to clean the sidewalks abutting their residences of snow and

       ice. The General Assembly, therefore, determines that it is undesirable for any person to be

       found liable for damages due to his or her efforts in the removal of snow or ice from such

       sidewalks, except for acts which amount to clear wrongdoing, as described in Section 2 of

       this Act." 745 ILCS 75/1 (West 2008).

Plaintiff contends that the Act does not apply to his claims, because the Act immunizes defendants

against only those injuries sustained on sidewalks and not those sustained on driveways. Defendants

contend that, because plaintiff was walking on the driveway at the time he fell and because the



                                                 -5-
No. 2--09--0271


driveway was the primary means of ingress and egress to and from plaintiff's unit, the driveway was

sufficiently akin to a sidewalk to come within the scope of the Act. Accordingly, the question before

us is whether the use of the word "sidewalk" in section 2 of the Act includes driveways. We

conclude that it does not.

        In construing a statute, our primary function is to give effect to the legislature's intent.

Abruzzo, 231 Ill. 2d at 332. The best indicator of the legislature's intent is the plain and ordinary

meaning of the statute's language. Abruzzo, 231 Ill. 2d at 332. When a statute is clear and

unambiguous, a court must give effect to the plain and ordinary meaning of the language without

resort to other tools of statutory construction. Abruzzo, 231 Ill. 2d at 332. We may not depart from

the plain language of the statute by reading into it exceptions, limitations, or conditions that conflict

with the express legislative intent. In re Consolidated Objections to Tax Levies of School District

No. 205, 193 Ill. 2d 490, 496 (2000). We assume that the legislature did not intend absurdity,

inconvenience, or injustice. Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493,

504 (2000).

        We conclude that the plain language of the Act does not provide immunity for injuries

sustained on driveways. Section 2 of the Act specifically provides that defendants "shall not be

liable for any personal injuries allegedly caused by the snowy or icy condition of the sidewalk."

(Emphasis added.) 745 ILCS 75/2 (West 2008). The term "sidewalk" is generally understood to be

"a walk for foot passengers usu[ally] at the side of a street or roadway: a foot pavement." Webster's

Third New International Dictionary 2113 (1986); see also Bremer v. Leisure Acres-Phase II Housing

Corp., 363 Ill. App. 3d 581, 584 (2006) (relying on the same definition of sidewalk in interpreting

the Act); Kurczak v. Cornwell, 359 Ill. App. 3d 1051, 1057 (2005) (same). This common



                                                  -6-
No. 2--09--0271


understanding of the term "sidewalk" as a path intended for pedestrians has been emphasized in other

cases examining the term "sidewalk" as it is used in the Act. See Bremer, 363 Ill. App. 3d at 584

(determining that the pathway between the plaintiff's apartment building and the parking lot was a

sidewalk under the Act because it was "a concrete walk for foot passengers" (emphasis added));

Kurczak, 359 Ill. App. 3d at 1057 (stating that under the Act, the term "sidewalk" encompasses all

" 'foot pavements' " leading to and from the residence, whether public or private (emphasis added));

Yu v. Kobayashi, 281 Ill. App. 3d 489, 493 (1996) (determining that the paved area, including the

stoop, leading from the apartment building to the parking lot constituted a sidewalk under the Act

because the path plus the stoop "form[ed] a paved path set aside primarily for pedestrians" (emphasis

added)).

       A driveway, in contrast, is commonly understood to be a surface on which one drives motor

vehicles from a street to a private building--"a private road giving access from a public thoroughfare

to a building or buildings on abutting grounds" (Webster's Third New International Dictionary 692

(1986)). It is not commonly understood to be synonymous with a sidewalk, as it is not "a walk for

foot passengers" or a "foot pavement." To extend the scope of the Act to include driveways would

be to read into the Act an additional term that the legislature did not expressly include. See Ultsch

v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169, 190 (2007) ("a court should not attempt to

read a statute other than in the manner in which it was written"); In re Consolidated Objections, 193
Ill. 2d at 496 (courts may not depart from the plain language of the statute by reading into it

exceptions, limitations, or conditions that conflict with the express legislative intent).

       Moreover, in construing statutes in derogation of the common law, courts may not "presume

that an innovation thereon was intended further than the innovation which the statute specifies or



                                                 -7-
No. 2--09--0271


clearly implies." Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 69 (2004). Thus, "Illinois

courts have limited all manner of statutes in derogation of the common law to their express language,

in order to effect the least--rather than the most--change in the common law." Adams, 211 Ill. 2d

at 69-70 (citing cases). In line with this principle, any legislative intent to abrogate the common law

must be clearly and plainly expressed, and we will not presume such an intent from ambiguous

language. Tomczak v. Planetsphere, Inc., 315 Ill. App. 3d 1033, 1038 (2000). The repeal or

preemption of a common-law remedy by implication is not favored. Callahan v. Edgewater Care &

Rehabilitation Center, Inc., 374 Ill. App. 3d 630, 634 (2007). A statute that appears to be in

derogation of the common law will be strictly construed in favor of the person sought to be subjected

to the statute's operation. Tomczak, 315 Ill. App. 3d at 1038; see also Van Meter v. Darien Park

District, 207 Ill. 2d 359, 380 (2003) (stating that, because the Local Governmental and Governmental

Employees Tort Immunity Act was in derogation of the common law, "it must be strictly construed

against the public entities involved").

       Under the common law, a property owner has no duty to remove natural accumulations of

snow and ice. McBride v. Taxman Corp., 327 Ill. App. 3d 992, 996 (2002); American States

Insurance Co. v. A.J. Maggio Co., 229 Ill. App. 3d 422, 425 (1992). A property owner may be

liable, however, where the accumulation of snow and ice was caused or aggravated by him, or where

he has voluntarily undertaken to remove snow and ice but has done so negligently. McBride, 327
Ill. App. 3d at 996; American, 229 Ill. App. 3d at 425-26. In addition, a snow-removal contractor

may be liable to a third party where the contractor negligently removes snow and ice in that the

contractor creates or aggravates an unnatural accumulation of snow and ice. McBride, 327 Ill. App.
3d at 996.



                                                 -8-
No. 2--09--0271


       The Act is in derogation of this common law in that it provides immunity for injuries

sustained by a person as a result of the attempted clearing of sidewalks abutting the property. See

745 ILCS 75/2 (West 2008). Where, under the common law, an owner or snow-removal contractor

may have been liable for such injuries where the injuries were the result of an unnatural

accumulation of snow and ice created or aggravated by the owner or snow-removal contractor, they

are now immune unless their conduct was willful or wanton.

       Given that the Act is in derogation of the common law, we are further constrained in our

interpretation of the Act. We must strictly construe the statute and may not presume that the

legislature intended anything other than that which the statute expressly states. Adams, 211 Ill. 2d

at 69-70. Consequently, we must limit the Act's application to injuries suffered on sidewalks, as the

Act refers only to sidewalks and makes no mention of driveways or any other type of surface. Were

we to hold that the Act, by referring to sidewalks, also applied to driveways, we would be repealing

a common-law remedy--liability for injuries resulting from the negligent creation or aggravation of

an unnatural accumulation of snow and ice on driveways. That is something we are not permitted

to do. Callahan, 374 Ill. App. 3d at 634. Accordingly, we conclude that the plain language of the

Act does not provide immunity for injuries sustained on driveways.

       Defendants urge us to follow the First District's interpretation of the Act as found in Flight

v. American Community Management, Inc., 384 Ill. App. 3d 540 (2008). In Flight, the plaintiff

alleged that he had slipped and fallen on ice on his driveway that the defendants--the condominium

association, the condominium management company, and the snow-removal contractor--negligently

allowed to accumulate. Flight, 384 Ill. App. 3d at 541-42. The trial court granted summary




                                                -9-
No. 2--09--0271


judgment in favor of the defendants, and the plaintiff appealed, arguing that the trial court had

erroneously applied the Act. Flight, 384 Ill. App. 3d at 542.

        On appeal, the First District agreed with the defendants' contention that summary judgment

was appropriate because the plaintiff failed to provide any evidence that he had slipped on anything

other than a natural accumulation of ice. Flight, 384 Ill. App. 3d at 543. Because there is no duty

to remove natural accumulations of snow or ice and defendants may be liable for only those injuries

sustained on unnatural accumulations of snow or ice, the plaintiff was required to present some

evidence that he slipped on an unnatural accumulation in order to avoid summary judgment. Flight,
384 Ill. App. 3d at 544. The First District therefore concluded that summary judgment against the

plaintiff was proper, because the plaintiff had failed to present any evidence that he slipped on an

unnatural accumulation of ice. Flight, 384 Ill. App. 3d at 544.

        Although it had already concluded that the trial court had not erred in granting the defendants'

motion for summary judgment, the First District continued with a discussion of the application of

the Act to liability for injuries sustained on a driveway. The First District concluded that the trial

court had properly applied the Act to bar the plaintiff's claims because, given that the plaintiff was

walking on his driveway at the time he fell, the plaintiff's driveway was "sufficiently akin to a

sidewalk" to warrant application of the Act. Flight, 384 Ill. App. 3d at 545. In so deciding, the First

District did not engage in any interpretation of the Act, but instead relied solely on three earlier cases

for the proposition that a surface need be only "sufficiently akin" to a sidewalk to come within the

Act--Bremer, Kurczak, and Yu.

        We decline to adopt the First District's interpretation of the Act, because it is contrary to the

plain language of the Act and because we do not believe that Bremer, Kurczak, and Yu mandate such



                                                  -10-
No. 2--09--0271


an interpretation. As discussed, when the principles of statutory construction are applied to the Act,

the conclusion that the Act does not provide immunity for injuries sustained on driveways becomes

apparent. The First District did not engage in any statutory interpretation, apply any of the well-

recognized principles of statutory construction, or examine the plain language of the Act. Instead,

the First District simply relied upon three cases that are distinguishable from the present case and

the case presented in Flight.

       In Bremer, the plaintiff sued the owner and management company of her apartment building

after she slipped and fell on a patch of ice located on the concrete walkway leading from the

apartment building to the building's parking lot. Bremer, 363 Ill. App. 3d at 582. The plaintiff

argued that the Act should not bar her claims, because she fell on a "walkway" on the premises rather

than a public sidewalk bordering the property. The Third District disagreed, holding that the surface

on which the plaintiff fell was a sidewalk under the plain language of the Act because it was a paved

path for foot passengers. Bremer, 363 Ill. App. 3d at 584.

       In Kurczak, the plaintiff sued his ex-wife for injuries he suffered after slipping and falling

on ice located on a paved walkway between the defendant's driveway and front door. Kurczak, 359
Ill. App. 3d at 1054. The plaintiff contended that the Act should not bar his claim, because the Act

applied only to public sidewalks bordering residential property, not private walkways located entirely

on private property. Kurczak, 359 Ill. App. 3d at 1056. This court concluded that the surface on

which the plaintiff fell was a sidewalk under the plain language of the Act because it was a walk for

foot passengers and because the Act did not distinguish between public and private sidewalks.

Kurczak, 359 Ill. App. 3d at 1057.




                                                -11-
No. 2--09--0271


       The plaintiff in Yu sued the owners of her apartment building and the snow-removal

contractor after she slipped and fell on snow that had accumulated on the walkway leading from the

apartment building to the building's parking lot. Yu, 281 Ill. App. 3d at 490-91. The plaintiff

contended on appeal that the trial court erred in dismissing her complaint under the Act, because

there existed a genuine issue of material fact as to whether she fell on the "stoop" or the "sidewalk."

Yu, 281 Ill. App. 3d at 491. This court concluded that the Act applied regardless of whether plaintiff

fell on the "stoop," because the "stoop" was part of the sidewalk under the plain language of the Act,

in that both the "stoop" and the sidewalk were paved surfaces set aside primarily for pedestrians.

Yu, 281 Ill. App. 3d at 493.

       In all three of these cases, the courts were presented with factual situations distinguishable

from those at issue in the present case and in Flight. In Bremer, Kurczak, and Yu, the courts were

asked to determine whether, under the Act, the term "sidewalk" included private paved walkways

and a stoop connected to a private paved walkway. All of these surfaces were primarily intended

for use by pedestrian traffic and, thus, were determined to fall under the ordinary meaning of a

sidewalk as a "walk for foot passengers" or a "foot pavement." None of these surfaces was intended

to be utilized by motor vehicles, nor could they, practically speaking, be used by motor vehicles. In

contrast, the surfaces in both the present case and Flight were driveways--commonly understood to

be surfaces used for motor vehicles and not to be synonymous with sidewalks.

       Moreover, despite the First District's contention, the courts in Bremer, Kurczak, and Yu did

not determine that the surfaces in those cases were sidewalks under the Act because they were

"sufficiently akin" to sidewalks, but did so because they concluded that the surfaces at issue were

actual sidewalks under the plain meaning of that term. Bremer, 363 Ill. App. 3d at 584; Kurczak,



                                                 -12-
No. 2--09--0271
359 Ill. App. 3d at 1057; Yu, 281 Ill. App. 3d at 493. The statement in Yu (which was quoted in

Kurczak) that the sidewalk there was sufficiently akin to a traditional sidewalk was made in response

to the contention that the walkway at issue was not a traditional sidewalk in that it was not part of

a municipal street. See Yu, 281 Ill. App. 3d at 493 ("Even if the path is not a 'sidewalk' in the

traditional sense of a paved area that is part of a municipal street [citation], it is sufficiently akin to

a traditional sidewalk that to classify it otherwise would be unreasonable"). The statement did not

alter the determination that the surface constituted a sidewalk as that term is commonly understood.

Nor did it establish a test for determining whether surfaces not encompassed in the plain meaning

of the term "sidewalk" nevertheless constitute a sidewalk for purposes of the Act.

        Finally, we find problematic the Flight court's determination that the driveway in that case

was sufficiently akin to a sidewalk simply because the plaintiff was walking on it (Flight, 384 Ill.

App. 3d at 545). If we were to adopt the analysis of Flight, we would be forced to consider any

paved surface on which a plaintiff might walk, whether on a regular basis or only once, a sidewalk

under the Act. To do so would be to assume that the legislature, by its use of the term "sidewalk,"

intended to abrogate the entirety of the common-law liability imposed on residential property owners

and their agents for negligent snow removal; this we may not do. See Adams, 211 Ill. 2d at 69

(courts may not "presume that an innovation thereon was intended further than the innovation which

the statute specifies or clearly implies"); Michigan Avenue, 191 Ill. 2d at 504 (in interpreting

statutes, courts are to assume that the legislature did not intend absurdity, inconvenience, or

injustice).

        We are aware that in many modern housing developments the driveway is the only paved

means of ingress and egress to and from homes for both vehicle and foot traffic and that, as a result,



                                                   -13-
No. 2--09--0271


public policy would be well served to encourage the clearing of such surfaces. These considerations,

however, do not alter the plain language of the Act, by which we are constrained. Such

considerations are within the province of the legislature to act upon should it see fit.

       In sum, we conclude that the plain language of the Act does not provide immunity for injuries

sustained on driveways. Accordingly, the trial court erred when it dismissed plaintiff's complaint

on the basis that his claims were barred by the Act. Because we have concluded that the trial court

erred in dismissing plaintiff's complaint under the Act, we need not address plaintiff's contention that

even if the Act did apply to bar some claims, his premises liability claims should not have been

dismissed. We therefore reverse the trial court's dismissal of plaintiff's complaint and remand the

matter to the trial court for further proceedings.

                                           CONCLUSION

       For the foregoing reasons, we reverse the judgment of the Lake County circuit court and

remand for further proceedings.

       Reversed and remanded.

       McLAREN and BOWMAN, JJ., concur.




                                                 -14-